DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation “the plurality of force sensors” in line 2 of the claim, just after reciting “a plurality of force sensing elements”.  There is insufficient antecedent basis for this limitation in the claim; the examiner believes that the applicant intended to recite “the plurality of force sensing elements”, particularly since later in the claim, “a plurality of sensors” is recited, and these sensors seem to be different than the force sensing elements. For the purpose of examination, the examiner will assume that “the plurality of force sensors” is intended to read “the plurality of force sensing elements.”
Claims 25-29 are rejected as indefinite for dependence on an indefinite claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-29 are rejected under 35 U.S.C. 103 as being obvious over Tom et al. (US Patent Application Publication 2004/0225298), hereinafter Tom.
Regarding claim 1, Tom teaches a force sensing element for an elongated medical device including a tip and a catheter shaft (Tom, Fig. 1), wherein the tip is configured to move relative to the shaft when an external force is applied to the tip (Tom,  Fig. 1, catheter shaft 46, sensor device 20 contains the moveable tip element 38, seen in Fig. 2, ¶[0024]), the force sensing element comprising: a transmitter configured to transmit a transmitter signal when external force is applied to the tip (Tom, Figs. 4-5, ¶[0026-0027], the transmitter is located inside cap 30, a transducer produces an electrical response in response to contact pressure, and it is connected to a monitoring device that receives the information, so it is a transmitter transmitting a transmitter signal, ¶[0010]). Tom teaches that in a layered arrangement (Tom, ¶[0043], Fig. 7A), the transducers may be an array rather than single transducers (Tom, Figs. 7A-7D, ¶[0043-0045], an array of sandwich regions 102, 104, and 106 on the same level), and there may be more than one layer (Tom, ¶[0040-0043], ¶[0045], there may be multiple transducers in multiple arrangements), which with this array configuration, would constitute a first plurality of sensors and a second plurality of sensors positioned proximate the transmitter, wherein each of the sensors is configured to receive the transmitter signal (the impulse indicating compression of the device) and the first plurality of sensors is longitudinally offset from the second plurality of sensors. It would have been obvious to one having ordinary skill in the art to combine the different embodiments taught by Tom in order to be able to determine the incident angle of contact force (Tom, ¶[0044]) using the array of sections at each layer.
Regarding claims 2, 16, and 25, Tom teaches that the first and the second plurality of sensors are capacitive sensors (Tom, ¶[0054], the pressure transducer may respond to deflection by varying capacitance rather than resistance, sandwiching a dielectric between two electrodes).  
Regarding claims 3, 17, and 26, Tom teaches that the device comprises a filler material positioned between the transmitter and the first and the second plurality of sensors to form a dielectric layer, and wherein the transmitter signals, received by the first and the second plurality of sensors, are indicative of a capacitance between the transmitter and each of the respective sensors (Tom, Fig. 5, non-conducting insulating layer 34 is the filler material with dielectric properties; ¶[0027]; ¶[0054]; the sensors are at either side of the insulating material).  
Regarding claims 4, 18, and 27, Tom teaches that the first and the second plurality of sensors are resistive sensors (Tom, Fig. 5, ¶[0049-0050], measure resistance).  
Regarding claims 5, 19, and 28, Tom teaches that the device comprises a filler material positioned between the transmitter and the first and the second plurality of sensors to form a resistive layer, and wherein the transmitter signals, received by the first and the second plurality of sensors, are indicative of a resistance between the transmitter and each of the respective sensors (Tom, Fig. 5, non-conducting insulating layer 34 is the filler material; ¶[0027]; the sensors are at either side of the insulating material, ¶[0046], ¶[0049-0050], resistance may be measured to calculate pressure).  
Regarding claims 6, 20, and 29, Tom teaches that the force sensing element comprises a filler material positioned between the transmitter and the first and the second plurality of sensors to form a conductive layer, and wherein the transmitter signals, received by the first and the second plurality of 18WO 2018/163129PCT/IB2018/051577 sensors, are indicative of a conductance between the transmitter and each of the respective sensors (Tom, ¶[0027]; both a conductive and a non-conductive material may be used between the conducting surfaces, therefore conductance is also measured between the transmitter and the sensors).
Regarding claim 8, Tom teaches that the invention comprises an electronic control unit (ECU), wherein the ECU is configured to receive sensor signals identifying a position of the transmitter relative to each of the first and the second plurality of sensors (Tom, ¶[0039], angle of contact provides the position of the transmitter).
Regarding claims 9 and 21, Tom teaches that the ECU is further configured to measure the external force exerted on the tip, wherein the external force measured comprises a magnitude and a direction (Tom, ¶[0039], ¶[0023], pressure, which is an external force having a magnitude, and pressure contact angle, which is a direction, are sensed and provided to the user).  
 Regarding claim 10, Tom teaches that the transmitter is configured to move, in response to the external force applied to the tip, radially relative to the first and the second plurality of sensors, where the radial movement is associated with the external force applied to the tip. This is implicit because the direction of the tip, which is a radial direction of movement associated with the external force is measured and provided to the user (Tom, ¶[0023], pressure contact angle, which is a direction, are sensed and provided to the user).   
 Regarding claim 11, Tom teaches that the transmitter is configured to move, in response to the external force applied to the tip, longitudinally relative to the first and the second plurality of sensors, where the longitudinal movement is associated with the external force applied to the tip (Tom, ¶[0023], pressure contact angle, which is a direction, are sensed and provided to the user; this pressure may be radial or longitudinal, Fig. 1 indicates a longitudinal force that would be measured as the tip sits perpendicular to the tissue).
Regarding claim 12, Tom teaches that the first and the second plurality of sensors are configured to receive a modified transmitter signal, wherein the modified transmitter signal is indicative of the external force applied to the tip (Tom, ¶[0042], incidence angle as well as force may be detected).  
Regarding claim 13, Tom teaches that the ECU is further configured to determine an axial force based on longitudinal movement of the transmitter with respect to the first and the second plurality of sensors (Tom, ¶[0042], incidence angle as well as force may be detected; this axial force may be radial or longitudinal, Fig. 1 indicates a longitudinal force that would be measured as the tip sits perpendicular to the tissue). 
Regarding claim 14, Tom teaches that the ECU is further configured to determine a radial force based on radial movement of the transmitter with respect to the first and the second plurality of sensors; this is implicit based on the angle measured by the sensors, and since the cylindrical catheter may be pushed in any direction, also radial movement would be detected by Tom’s invention, (Tom, ¶[0042], ¶[0005], ¶[0023] incident angle of contact force is determined.)  
Regarding claim 15, Tom teaches a force sensing element for an elongated medical device, comprising: a transmitter plate configured to transmit a transmitter signal when external force is applied to the force sensing element (Tom, Fig. 8, the force sensing elements are elastomeric elements 88a and 88b, ¶[0050]) and a plurality of sensors, wherein the plurality of sensors are mounted to the exterior of the elongated medical device proximate to a distal end of the elongated medical device (Tom, Fig. 8, the sensors are annular electrode ring 84 and segmented electrode 87),  wherein each of the plurality of sensors is configured to receive the transmitter signal when an external force is applied to the force sensing element (Tom, ¶[0049]).
Regarding claim 22, Tom teaches that each of the plurality of sensors surrounds a portion of the elongated medical device (Tom, Fig. 8, ¶[0047]).  
Regarding claim 23. The force sensing element of claim 17, further comprising an electronic control unit (ECU), wherein the ECU is configured to receive sensor signals measuring the force exerted by tissue on the force sensing element (Tom, Fig. 1, ¶[0022], signal processing 56). Tom does not explicitly state that all data goes to the same signal processing unit. However, it would have been obvious to one having ordinary skill in the art that if only one processing unit is connected to the device, all data will be sent there, from all of the plurality of sensors.
Regarding claim 24, Tom teaches a system, comprising: a plurality of force sensing elements, each of the plurality of force sensors comprising a transmitter plate configured to transmit a transmitter signal when external force is applied to the force sensing element (Tom, Fig. 8, ¶[0050], elastomer members 88a and 88b are the force sensing elements); and a plurality of sensors, wherein the plurality of sensors are mounted to the exterior of the elongated medical device proximate to a distal end of the elongated medical device (Tom, Fig. 8, ¶[0048-49] annular electrode ring 84, ¶[0050], segmented electrode 87), wherein each of the plurality of sensors is configured to receive the transmitter signal when an external force is applied to the force sensing element (Tom, ¶[0049], when a force is applied, the sensors register a signal and display it to the user); and an electronic control unit (ECU), wherein the ECU is configured to receive sensor signals measuring a force exerted by tissue on each of the plurality of sensors for each of the plurality of force sensors (Tom, Fig. 1, ¶[0022], signal processing 56). Tom does not explicitly state that all data goes to the same signal processing unit. However, it would have been obvious to one having ordinary skill in the art that if only one processing unit is connected to the device, all data will be sent there, from all of the plurality of sensors.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tom, in view of Schweitzer et al. (US Patent Application Publication 2014/0276078), hereinafter Schweitzer.
Regarding claim 7, Tom does not teach irrigation channels. Schweitzer teaches a device with a force-sensing element that has a tip comprising one or more irrigation channels in the tip connected to a plurality of openings on a surface of the tip (Schweitzer, ¶[0037]). It would have been obvious to one having ordinary skill in the art to include irrigation channels in the tip in order to cool the tissue as stimulation is applied.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429. The examiner can normally be reached 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Erin M Piateski/Primary Examiner, Art Unit 3792